Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ounadjela (US 2016/0146956 A1), and further in view of Tenghamn (AU 2014200644 B2), Butler (US 2008/0079331 A1), and Lunde (CA 2723605 C; Listed as Parkes).
Regarding claims 1, 8, 13, and 16-20, Ounadjela teaches a dipole-type source comprising:
a first bender plate [abstract “acoustic source also is provided with a radiating plate mounted along the housing and exposed to an environment surrounding the housing.”; #46s radiating plates are depicted with double headed arrows for moving housing #36 in the manner of a membrane #60 as discussed in 0036];
a second bender plate [abstract “In some applications, a plurality of radiating plates and/or a plurality of motors may be arranged to enable monopole, dipole, cross -dipole, and/or quadrupole measurements.”];
a first cavity coupled to the first bender plate [abstract “A fluid passage contains actuating fluid and extends between the piston and the radiating plate.”; 0035 “In some applications, fluid 
a second cavity coupled to the second bender plate [0022 “In other words, the two illustrated motors 40 are operatively coupled with the two illustrated radiating plates 46 by two dedicated fluid passages 50 which may be sealed therebetween.”]; and
one or more drivers [abstract “motors”] in fluid communication with the first cavity and/or the second cavity, wherein the one or more drivers are operable to drive a respective fluid between at least one of the one or more drivers and the first cavity and between at least one of the one or more drivers and the second cavity [abstract “The piston and the radiating plate are linked by the fluid passage such that reciprocation of the piston by the motor causes oscillation of the radiating plate to create an acoustic signal.”], such that the first bender plate and the second bender plate oscillate at least substantially synchronously in the same direction to generate an up-going wave and a down-going wave with opposite polarity [0023 “The dipole mode of radiation may be obtained by driving the motors 40 out of phase, and the monopole mode of radiation may be obtained by driving the motors 40 in phase.”].
(alternatively: seismic sensors) [0017 “seismic receivers”]
Ounadjela teaches a membrane/housing moved by a piston plate but does not explicitly use the term bender plate. Tenghamn teaches a bender plate [0038 shell side portions may be made stiffer by inclusion of ribs…ribs may be positioned transverse to the mideline…forcing the shell side portions to bend at their mid-line; 0041 As illustrated, the spring elements 46 may be disposed within the shell 26. The spring elements 46 generally have two functions. One is to transform changes in length of the linear drive 36 into movement of the shell 26. The second function is to form a resonance system for more efficiently generating acoustic energy in a marine environment. 
It would have been understoodd by one skilled in the art reading Ounadjela that the piston and housing/membrane which are depicted as expanding/contracting by double ended arrows is similar to the flex/bend plates as taught by Tenghamn because bender type transducers driven by piezoelectric ceramics are often used for underwater sound dipole transducers (Butler) [0004 The attached interior driving transduction device can be constructed from piezoelectric ceramic such as PZT. One such structural form of the PZT is referred to as the bender type which allows a large displacement at low frequencies. In this case the ends of the bender are attached to the housing and the center part of the bender moves laterally against the attachment causing the box to move.].
Ounadjela does not explicitly teach … and yet Lunde teaches (alternatively: towing) [“survey vessel 10 typically includes equipment…various components of the towed system…seismic energy emitted by the air gun array 14 and the vibrator 26.”].
It would have been obvious to as taught by Lunde tow a vibrator such as the acoustic source as taught by Ounadjela so that seismic energy may be imparted over a survey vessel area.
Regarding claim 2, Ounadjela discloses the dipole-type source of claim 1, further comprising an outer wall coupled to the first bender plate and the second bender plate, the outer wall coupling the first bender plate to the second bender plate [fig. 2 depicts both radiating plates #46 radiating against housing #38].
Regarding claim 4, Ounadjela discloses the dipole-type source of claim 1, further comprising a dividing wall separating the first cavity and the second cavity, wherein the first cavity 
Regarding claims 5 and 12, Ounadjela discloses the dipole-type source of claim 1, further comprising a control system operable to cause the one or more drivers to drive a portion of the fluid into the first cavity while another portion of the fluid is driven from the second cavity [0023 out of phase versus in phase].
Regarding claim 7, Ounadjela discloses the dipole-type source of claim 1, wherein the one or more drivers are selected from the group consisting of a linear motor and an electroacoustic transducer [abstract motor; 0014 “reciprocation of the piston by the motor”].
Regarding claim 10, Ounadjela discloses the marine seismic survey system of claim 9, wherein the seismic sensors are disposed on a streamer, an ocean bottom cable, or subsurface acquisition nodes [0016 logging while drilling tools (LWD tools)].
Regarding claim 11, Ounadjela discloses the marine seismic survey system of claim 9, wherein the dipole-type source comprises a first cavity and a second cavity, and wherein the dipole-type source further comprises a first port for fluid flow between the first cavity and the one 
Regarding claim 14, Ounadjela discloses the marine seismic survey system of claim 9. further comprising a plurality of dipole-type sources arranged in a stack assembly [0038 “In some applications, several acoustic sources 30 can be stacked on each other to enable an increase in the output power or to use the stacked acoustic sources 30 as a transducer array.”].
Regarding claim 15, Ounadjela discloses the marine seismic survey system of claim 14, further comprising a plurality of monopole-type sources arranged in a stack assembly operable to generate wave fields that combined with wave fields from the dipole-type sources [0038].
Regarding claim 21, Ounadjela as modified by Tenghamn teaches the method of claim 19, wherein the two sound radiating surfaces comprise a first bender plate and a second bender plate wherein operating the dipoly-type source causes the first bender plate and the second bender plate to bend [#46s radiating plates are depicted with double headed arrows for moving housing #36 in the manner of a membrane #60 as discussed in 0036].

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ounadjela (US 2016/0146956 A1) and Lunde (CA 2723605 C), and further in view of Ripoll (US 5,694,374).
Regarding claim 3, Ounadjela does not explicitly teach … and yet Ripoll teaches the dipole-type source of claim 2, wherein a first port for fluid flow between the first cavity and the one or more drivers is formed in the outer wall, and a second port for fluid flow between the second cavity and the one or more drivers is formed in the outer wall [col. 2:25-35 “hollow rigid box surrounding the said horn and delimiting with the latter at least one cavity communicating by at 
It would have been obvious to combine the fluid passage of Ounadjela, with the opening of Ripoll so that the fluid may be introduced from an external source without disassembly the transducer housing.
Regarding claim 6, Ounadjela does not expliclty teach … and yet Ripoll teaches the dipole-type source of claim 1, wherein the fluid comprises pressurized air [col. 1:40-55 “sealed and filled with gas and located in the cavity filled with ambient liquid…”].
It would have been obvious to modify the fluid passage of Ounadjela, with the gas-spring of Ripoll so that pressure may be compensated at different depths in the water column.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 19 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words teaching references Tenghamn (AU 2014200644 B2), Butler (US 2008/0079331 A1), and Lunde (CA 2723605 C) have now been applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645